Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 8, 10-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al (US 2017/0087371).
Regarding claims 1-3, 8, 11-13 and 20, Freeman et al disclose sensing electrodes for receiving, by processing circuitry 120, one or more sensor values indicative of motion of a patient. Processing circuitry 120 determines, based at least in part on the one or more sensor values, an activity level of the patient. Processing circuitry determines, a heart rate threshold for triggering detection of an arrhythmia episode based at least in part on the activity level of 
 Regarding claims 7 and 17, Freeman et al disclose the arrhythmia episode as a tachyarrhythmia episode comprising ventricular tachycardia. See paragraph [0196]. 
Regarding claims 10 and 19, Freeman et al disclose the motion sensor 806 receiving the one or more sensor values indicative of motion of the patient comprises: receiving, by the processing circuitry 120, accelerometer data from an accelerometer. See paragraph [0236]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US 2017/0087371) in view of Koh et al (US 2005/0256545).
Regarding claims 4 and 14, Freeman et al does not disclose a heart rate threshold based at least in part on an age-predicted maximal heart rate.
Koh et al teach the maximum heart rate may be determined, based on Maximum Heart Rate=220-Patient Age. See paragraph [0009].
As suggested by Koh et al, to simplify heart rate processing, one of ordinary skill in the art would have found it obvious to set the heart rate threshold to the first heart rate threshold, by the processing circuitry 120 in Freeman et al and to use the teaching of Koh et al to set the first heart rate threshold based at least in part on an age-predicted maximal heart rate for the patient and the activity level of the patient. The teaching of Koh et is directed to a similar field of endeavor as Freeman et al and combining the teaching of Koh et al simplifies setting the heart rate threshold to the second heart rate threshold by determining, by the processing circuitry 120, the second heart rate threshold based at least in part on the age-predicted maximal heart rate for the patient and the activity level of the patient. 
s 5, 9 and 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al (US 2017/0087371).
Regarding claims 5 and 15, Freeman et al teach the processing circuitry can be configured to monitor a patient for bradycardia. See paragraph [0098].
One of ordinary skill in the art would have found it obvious to configure the processing circuity 120 to determine, whether the heart rate of the patient is less than or equal to the heart rate threshold; and in response to determining that the heart rate of the patient is less than or equal to the heart rate threshold, triggering, by the processing circuitry 120, detection of the arrhythmia episode, wherein the arrhythmia episode comprises a bradyarrhythmia episode. Freeman et al provide motivation for such configuring of the processing circuitry 120 with the suggestion bradycardia can be corrected through the use of an external pacemaker device. See paragraph [0005].  
Regarding claims 9 and 18, Freeman et al teach using a complex matched filter to analyze the ECG signals. In addition, Freeman et al suggest it is desirable to relax the requirements for declaring a match with baseline values where an intensity of signal noise or patient movement increases. See paragraph [0109] and [0114].
 One of ordinary skill in the art would have found it obvious while collecting the information associated with the arrhythmia episode to perform by the processing circuitry 120, filtering of the information associated with the arrhythmia episode on for motion-type artifacts.  
Conclusion

The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
3/10/2022